In re Gregory James Cahanin, applying for reconsideration of this Court’s Order of March 18, 1988, 521 So.2d 1158; to the Court of Appeal, Fourth Circuit, No. CW-0488; Civil District Court, No. 83-16034, Sec. L, Parish of Orleans.
Granted in part. The case is remanded to the trial court for immediate action on relator’s requst to serve his sentence on weekends. Otherwise, denied.
MARCUS and WATSON, JJ., would grant and order relator released. Sentence served is sufficient under the circumstances.